        Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 1 of 8 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


 JONATHAN TELLEZ
                                                     CASE NO.: 1:19-cv-05143
                   Plaintiff,
                                                     JUDGE:
          -v-

 ENHANCED RECOVERY COMPANY,                          COMPLAINT
 LLC                                                 JURY DEMAND ENDORSED HEREON

                    Defendant.


        Plaintiff, Jonathan Tellez, for his complaint against Enhanced Recovery Company, LLC

(“Defendant”), states as follows:

                                      NATURE OF THE ACTION

   1.    Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful collection practices

as more fully described in this complaint.

                                     JURISDICTION AND VENUE

   2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

claim pursuant to 28 U.S.C. § 1367.

   3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Illinois and the events and/or omissions giving rise to the claims

made in this complaint occurred within the Northern District of Illinois.
                                                 1
         Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 2 of 8 PageID #:1




                                               PARTIES

    4.    Plaintiff, Jonathan Tellez (“Mr. Tellez”), is a natural adult person residing in Elgin,

Illinois, which lies within the Northern District of Illinois.

    5.    Mr. Tellez is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

    6.    Mr. Tellez is a “person” as that term is defined and/or used within the ICFA.

    7.    Defendant, Enhanced Recovery Company, LLC, is a Delaware company in the business

of collecting consumer debts on behalf of others within the State of Illinois and throughout the

United States. As such, Defendant regularly uses the mails and/or telephone to collect, or attempt

to collect, delinquent consumer accounts.

    8.    In its communications to consumers, Defendant identifies itself as a “debt collector.”

    9.    Defendant is registered with the Illinois Secretary of State, bearing file number 03320618

and has been in business since 2010.

    10. Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

    11. Defendant is a “person” as that term is defined and/or used within the ICFA.

                               FACTS SUPPORTING CAUSES OF ACTION

    12. On April 18, 2019 Mr. Tellez was checking his credit reports, he noticed an entry bearing

Defendant’s name reporting in collection status for T-Mobile in the amount of $1,357.00 (the

“Subject Debt”). Relevant pages from Mr. Tellez’s Experian credit report, dated April 26, 2019,

are attached to this complaint as Exhibit A.

    13. Defendant updated its credit reporting on Mr. Tellez’s credit reports as recently as April

21, 2019. See Exhibit A.

    14. The Subject Debt will be on the credit report until March 2020 and was incurred in March

2013. Id.


                                                   2
         Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 3 of 8 PageID #:1




      15. On or around April 26, 2019, Mr. Tellez logged onto Defendant’s website

(https://pay.ercbpo.com/app/default.aspx) to find more information about the entry on his credit

report and the Subject Debt Defendant was attempting to collect from him (the “Portal”). Relevant

pages from the Portal, dated April 26, 2019, are attached to this complaint as Exhibit B.

      16. On the Portal, Defendant identified itself as a debt collector attempting to collect upon a

debt. See Exhibit B.

      17. On the Portal, Defendant represented that Mr. Tellez owed Defendant a total balance of

$1,357.02 in connection with a debt Mr. Tellez allegedly owed to T-Mobile from March of 2013.

Id.

      18. Defendant attempted to collect on the Subject Debt by offering payment options: “SET UP

PAYMENT PLAN,” “Pay balance in Full” and “Contribute towards your balance.” Id.

      19. The applicable statute of limitations for the Subject Debt states, in relevant part:

                 “Except as provided in Section 2-725 of the ‘Uniform Commercial
                 Code’, approved July 31, 1961, as amended, and Section 11-13 of
                 ‘The Illinois Public Aid Code’, approved April 11, 1967, as
                 amended, actions on unwritten contracts, expressed or implied . . .
                 shall be commenced within 5 years next after the cause of action
                 accrued.” See 735 ILCS 5/13-205.

      20.   Thus, given the applicable five (5) year statute of limitations and the fact that the Subject

Debt fell into default in March of 2013, as of April 26, 2019, the date Mr. Tellez accessed the

Portal, the Subject Debt was a time-barred debt, i.e., it fell outside the applicable statute of

limitations.

      21.   Despite the time-barred status of the Subject Debt, nowhere on the Portal did Defendant

disclose or explain to Mr. Tellez that the Subject Debt was time-barred and/or that Defendant could

not sue Mr. Tellez to collect it.




                                                    3
       Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 4 of 8 PageID #:1




    22.   Despite the time-barred status of the Subject Debt, at no point on the Portal did Defendant

disclose or explain to Mr. Tellez that by paying, or even just agreeing to pay, any portion of the

Subject Debt, or merely acknowledging the Subject Debt as valid, it could have the effect of

resetting the applicable statute of limitations as to the Subject Debt, possibly subjecting Mr. Tellez

to further legal liability.

    23. Confused and concerned after Defendant’s credit reporting and representations on the

Portal, and questioning the validity of Defendant’s claim to the Subject Debt, Mr. Tellez reached

out to his attorneys for assistance and clarification regarding his rights.

    24. After a reasonable time to conduct discovery, Mr. Tellez believes he can prove that all

actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                              DAMAGES

    25. Plaintiff was misled by Defendant’s collection activity on the Portal.

    26. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue to

attempt to collect payment from him on time-barred debt(s) and ultimately cause unwarranted

harm to his credit or otherwise harm him economically.

    27. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue to

use unlawful methods and/or means in its attempts to collect the Subject Debt from him.

    28. As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this claim.

    29.   As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described in this complaint.



                                                  4
      Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 5 of 8 PageID #:1




                                 GROUNDS FOR RELIEF
                                         COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §§ 1692e, e(2)(A), e(10) and f

   30. All prior paragraphs are incorporated into this count by reference.

   31. The FDCPA states, in relevant part:

                “A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of -- (A) the character, amount, or legal status of any
               debt; (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.” 15 U.S.C. §§ 1692e, e(2)(A) and e(10).

               “A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

   32. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f on the Portal, in conjunction

with its April 21, 2019 credit reporting, by attempting to collect the Subject Debt after omitting

the disclosure of information to Plaintiff regarding the Subject Debt’s time-barred status and the

potential legal consequences of Plaintiff paying, or agreeing to pay, upon the subject time-barred

debt. Defendant knew, or should have known, that the Subject Debt was time-barred, yet neglected

to provide complete and/or accurate disclosure of the same to Plaintiff.

   33. Such omissions served only to confuse and intimidate Plaintiff in the hopes that he waived

his rights and affirmative defenses under the law. Plaintiff was unable to adequately determine

the character and legal status of the Subject Debt based upon Defendant’s representations and

omissions, and was unable to effectively determine the potential legal consequences of making, or

arranging to make, a payment on the Subject Debt.

   34. As an experienced debt collector, Defendant knows that its representations to consumers

concerning the legal status of an alleged debt owed, and the consumer’s rights under the FDCPA

                                                 5
       Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 6 of 8 PageID #:1




and/or the applicable statute of limitations, are required to be truthful, complete and accurate, and

disclosed without any intent to mislead or deceive.

   35. As Plaintiff had no prior contractual relationship or dealings with Defendant, Plaintiff was

justifiably confused and skeptical of the representations and/or omissions regarding the legal status

of the Subject Debt, as well as Defendant’s ability to legally collect upon it.

   36. As set forth in paragraphs 25 through 29 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                    815 ILCS 505/2

   37. All prior paragraphs are incorporated into this count by reference.

   38. Defendant’s collection activity in connection with the Subject Debt constitutes “conduct

of any trade or commerce” as that phrase is defined and/or used within the ICFA.

   39. The ICFA states, in relevant part:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

               “Any person who suffers actual damage as a result of a violation of
               this Act committed by any other person may bring an action against
               such person. The court, in its discretion may award actual economic
               damages or any other relief which the court deems proper.” 815
               ILCS 505/10a.

   40. Defendant violated the ICFA, namely 815 ILCS 505/2, by engaging in unfair, abusive,

and deceptive conduct in its transactions with Plaintiff by, inter alia: (i) attempting to collect the

Subject Debt after omitting the disclosure of information to Plaintiff regarding the Subject Debt’s

                                                  6
          Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 7 of 8 PageID #:1




time-barred status, namely, that Defendant could no longer sue Plaintiff to collect the Subject Debt;

(ii) attempting to collect the Subject Debt after omitting the disclosure of information to Plaintiff

regarding the potential legal consequences of Plaintiff paying, or agreeing to pay, upon the Subject

Debt; and (iii) creating the false impression that Defendant could still sue Plaintiff to collect the

Subject Debt.

    41. Defendant knew, or should have known, that the Subject Debt was time-barred, yet failed

to provide complete and/or accurate disclosure of same to Plaintiff.

    42. Defendant intended that Plaintiff rely on its misrepresentations and/or omissions in order

to procure immediate payment of the Subject Debt and/or prevent Plaintiff from exercising his

rights.

    43. As set forth in paragraphs 25 through 29 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

    44. As such, Plaintiff is entitled to relief pursuant to 815 ILCS 505/10a.

    45. Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

Defendant to liability for punitive damages under the ICFA in such an amount to be proved at trial.

                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Jonathan Tellez, respectfully requests that this Court enter judgment

in his favor as follows:

          A. Awarding Plaintiff actual damages, in such amounts as determined by the jury, as
             provided under 15 U.S.C. § 1692k and 815 ILCS 505/10a;

          B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
             15 U.S.C. § 1692k(a)(2)(A);

          C. Awarding Plaintiff punitive damages, in such an amount as determined by the jury, as
             provided under 815 ILCS 505/10a;

                                                 7
      Case: 1:19-cv-05143 Document #: 1 Filed: 07/30/19 Page 8 of 8 PageID #:1




       D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
          under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

       E.   Awarding Plaintiff such other and further relief as may be just and proper.


DATED this 30th day of July, 2019.                    Respectfully Submitted,

                                                      /s/ Kristen C. Wasieleski
                                                      Kristen C. Wasieleski #6303018
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      kristen.w@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ Kristen C. Wasieleski
                                                     Kristen C. Wasieleski #6303018
                                                     CONSUMER LAW PARTNERS, LLC




                                                 8
